Exhibit 99.1 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Unaudited – Expressed in United States dollars) June 30, 2012 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited - Expressed in United States dollars) June 30, December 31, ASSETS Current Cash and cash equivalents (Note 4) $ $ Short-term investments (Note 4) - Receivables Prepaid expenses Total current assets Equipment (Note 6) Mineral property interests (Note 8) Reclamation deposits Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ $ Loans payable to Oyu Tolgoi LLC (Note 9) Deferred income tax liabilities Total liabilities Stockholders' equity Common stock, no par value, unlimited number authorized, (Note 10) 128,877,243 (December 31, 2011 - 127,016,788) issued and outstanding Additional paid-in capital Accumulated other comprehensive income (Note 13) Accumulated deficit during the exploration stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Nature of operations (Note 1) Commitments (Note 15) Subsequent events (Note 17) The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited - Expressed in United States dollars) Three Months Ended June 30, Three Months Ended June 30, Six Months Ended June 30, Six Months Ended June 30, Inception (July 19,1995) to June 30, EXPENSES Exploration (Note 8) $ General and administration Depreciation Foreign exchange loss Impairment of mineral property interests - Gain on sale of mineral property interests (Note 8) - ) Loss from operations ) Gain on sale of investments (Note 5) - - Interest income Interest expense (Note 5) Loss from equity investee (Note 5) Fair value adjustment of asset backed commercial paper - ) Loss from operations before income taxes ) Current income tax expense - ) Deferred income tax recovery Net loss $ ) $ )
